DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2. The 112(a), rejection made in the previous office action has been withdrawn in view of the amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims [21 +22+25-29, 23, 24,37,38,39 and 40] are  rejected on the ground of non-statutory double patenting as being unpatentable over claims [1+2-5,7,13,8,13,12 and 5]  of U.S. Patent No. 10,638,031. Although the claims at issue are not identical, they are not patentably distinct from each other because  Claims [21 +22+25-29, 23, 24,37,38,39 and 40] of the current application are an obvious variant and encompassed by claims [1+2-5,7,13,8,13,12 and 5]  of U.S. Patent No. 10,638,031.

4. Claims [30+31-36] are  rejected on the ground of non-statutory double patenting as being unpatentable over claims [9+12+14]  of U.S. Patent No. 11,082,602. Although the claims at issue are not identical, they are not patentably distinct from each other because claims   [30+31-36] of the current application are an obvious variant and encompassed by claims [9+12+14]  of U.S. Patent No. 11,082,602.



                  5.  Below are the tables showing the conflicting claims

17/390662
US. 10,638,031
Claim 21, A system, comprising: a lens stack including one or more lenses; an image sensor configured to generate image signals based on light passing through the lens stack; and substrate comprising: additive layers; and at least one coil of an actuator configured to move at least one of the lens group or the image sensor, wherein the at least one coil is at least partially formed within the additive layers of the substrate; wherein the substrate is fixedly coupled to either the lens stack or the image sensor.
Claim 22, The system of claim 21, wherein the substrate comprises: a base portion that is attached to either the lens stack or the image sensor; and at least one folded portion extending from the base portion in a folded arrangement, the at least one folded portion comprising: a straight portion comprising the  at least one coil; and a fold between the base portion and the straight portion.
Claim 25, The system of claim 21, further comprising: a spring configured to suspend at least one portion of the substrate from a static member that is not moved by the actuator. 
Claim 26, The system of claim 25, wherein the spring comprises: one or more electrical traces configured to route current to the at least one
coil to drive the at least one coil; and
one or more insulator layers that electrically isolate the one or more electrical traces.
Claim 27, The system of claim 25, wherein the spring comprises: a first portion coupled to the at least one portion of the substrate via one or more electrodes formed on the substrate; and a plurality of channels extending from the first portion to the static member.
Claim 28, The system of claim 25, wherein at least a portion of the spring is formed from the additive layers of the substrate.
Claim29, The system of claim 21, further comprising: at least one magnet of the actuator to interact with the at least one coil to move the at least one of the lens group or the image sensor.
Claim 1, camera, comprising: a lens that defines an optical axis; an image sensor; a voice coil motor (VCM) actuator, including: a lens carrier configured to hold the lens; a magnet; a coil structure, including: a base portion that is attached to and surrounds a perimeter of the lens carrier; and at least one folded portion extending from the base portion in a folded arrangement, the at least one folded portion comprising: a straight portion comprising at least one coil formed of additive layers; and a fold between the base portion and the straight portion; wherein the VCM actuator is configured to shift the lens, relative to the image sensor, based at least in part on magnetic interaction between the at least one coil and the magnet.
Claim 2, The camera of claim 1, further comprising: a spring that connects the coil structure to a static member of the camera such that the coil structure is supported at least partly via the spring; the spring includes: a first portion that is coupled to the base portion; and a plurality of channels that extend from the first portion to the static member.

Claim 3, The camera of claim 2, wherein the spring is formed of a metal substrate from which the coil structure is additively formed.
Claim 4, The camera of claim 2, wherein: the coil structure further includes one or more electrodes on the base portion; and the spring is coupled to the base portion via the one or more electrodes.
Claim 5, The camera of claim 2, wherein the spring includes: one or more electrical traces configured to route current to the at least one coil to drive the coil; one or more insulator layers that electrically isolate the one or more electrical traces.
Claim 23, The system of claim 21, wherein the additive layers of the substrate comprise:
a conductive material; and an insulating material.

Claim 7, The camera of claim 1, wherein: the at least one folded portion is additively formed together with the base portion; and the additive layers include: a conductive material; and an insulating material.
Claim 24,  The system of claim 23, wherein the conductive  material includes copper, and wherein the insulation material includes
polyimide.
Claim 13, The VCM actuator of claim 8, wherein: the folded portions are additively formed together with the base portion; and the additive layers include: a conductive material that includes copper; and an insulating material that includes polyimide.
Claim 37,  A voice coil motor (VCM) actuator, comprising: at least one magnet; and a substrate comprising: additive layers; and at least one coil configured to interact with the at least one magnet to move at least one of a lens group or an image sensor of a camera, wherein the at least one coil is at least partially formed within the additive layers of the  substrate; wherein the  substrate is fixedly coupled to either the lens stack or the image sensor.
Claim 8,  A voice coil motor (VCM) actuator, comprising: a moveable member that is moveable along a movement axis; a plurality of magnets; and a coil structure, including: a base portion that extends around at least a portion of the moveable member in directions along a first plane that is orthogonal to the movement axis; and folded portions that individually include a respective coil of a plurality of coils, wherein a folded portion of the folded portions is additively formed together with the base portion and extends from the base portion in a folded arrangement such that current flows through a coil, located in the folded portion and formed of additive layers, in directions along a second plane that is parallel to the movement axis; wherein the VCM actuator is configured to move, based at least in part on magnetic interaction between the coil and at least one of the plurality of magnets, the moveable member along the movement axis.
Claim 38, The VCM actuator of claim 37, wherein the additive layers of the substrate comprise: a conductive material including copper; and an insulating material including polyimide.
Claim 13, The VCM actuator of claim 8, wherein: the folded portions are additively formed together with the base portion; and the additive layers include: a conductive material that includes copper; and an insulating material that includes polyimide.
Claim 39,  The VCM actuator of claim 37, further comprising: a spring configured to suspend at least a portion of the substrate from a static member that is not moved by the VCM actuator.
Claim 12, The VCM actuator of claim 8, further comprising: a static member; wherein: the coil structure further includes a spring that connects the coil structure to the static member such that the coil structure is suspended at least partly via the spring; the spring includes: a first portion that is formed on the base portion of the coil structure; and a plurality of channels that extend from the first portion to the static member.
Claim 40, The VCM actuator of claim 39, wherein the spring comprises: one or more electrical traces configured to route current to the at least one coil to drive the at least one coil; and one or more insulator layers that electrically isolate the one or more electrical traces.
Claim 5, The camera of claim 2, wherein the spring includes: one or more electrical traces configured to route current to the at least one coil to drive the coil; one or more insulator layers that electrically isolate the one or more electrical traces.   


17/390662
11,082,602
Claim 30,  A device, comprising: one or more processors; memory storing program instructions executable by the one or more processors to control operations of a camera; and the camera, comprising: a lens stack including one or more lenses; an image sensor configured to generate image signals based on light passing through the lens stack; and a substrate comprising: additive layers; and at least one coil of an actuator configured to move at least one of the lens group or the image sensor, wherein the at least one coil is at least partially formed within the additive layers of the substrate; wherein the substrate is fixedly coupled to either the lens stack or the image sensor.  Claim 31, The device of claim 30, wherein the additive layers of the substrate comprise: a conductive material that includes copper; and an insulating material that includes polyimide.
Claim 32, The device of claim 30, wherein the camera further comprises: a spring configured to suspend at least one portion of the substrate from a static member that is not moved by the actuator.
Claim 33,  The device of claim 32, wherein the spring comprises: ne or more electrical traces configured to route current to the at least one coil to drive the at least one coil; and one or more insulator layers that electrically isolate the one or more electrical traces.
claim 34,  The device of claim 32, wherein the spring comprises: a first portion coupled to the at least one portion of the substrate via one or more electrodes formed on the substrate; and a plurality of channels extending from the first portion to the static
member.   Claim 35, The device of claim 32, wherein at least a portion of the spring is formed from the additive layers of the substrate. Claim 36, The device of claim 30, wherein the camera further comprises: at least one magnet of the actuator to interact with the at least one coil at least partially embedded inside the substrate to move the at least one of the lens group or the image sensor.

Claim  9, A device, comprising: one or more processors; memory storing program instructions executable by the one or more processors to control operations of a camera; and the camera, comprising: a lens that defines an optical axis; an image sensor; a voice coil motor (VCM) actuator, including: a lens carrier configured to hold the lens; a magnet; and a coil structure, including: a base portion that is attached to and surrounds a perimeter of the lens carrier; and at least one portion that includes at least one coil located proximate the magnet; wherein the VCM actuator is configured to shift the lens, relative to the image sensor, based at least in part on magnetic interaction between the at least one coil and the magnet; and a spring that suspends the coil structure from a static member of the camera and that flexibly supports the lens carrier, wherein the spring comprises: a first portion that is coupled to the base portion; and a plurality of channels that extend from the first portion to the static member; wherein one or more of the plurality of channels are configured to route current to the at least one coil to drive the at least one coil.
Claim 12,  The device of claim 9, wherein the spring is formed of a metal substrate from which the coil structure is additively formed.
Claim 14, The device of claim 9, wherein the spring includes: one or more electrical traces configured to route current to the at least one coil to drive the coil; and one or more insulator layers that electrically isolate the one or more electrical traces.




6. NOTE:  Examiner tried to reach applicant’s representative via a phone call on 12/08/2022; in order to discuss the case and request them to file an e-terminal disclaimer. However, no return has been received. 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/            Primary Examiner, Art Unit 2698